      Case 2:20-cv-00294-MHT-SRW Document 13 Filed 08/21/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


THOMAS LEE LACY, JR.,                 )
                                      )
       Plaintiff,                     )
                                      )         CIVIL ACTION NO.
       v.                             )           2:20cv294-MHT
                                      )                (WO)
C/O LADARIUS BALDWIN,                 )
                                      )
       Defendant.                     )

                                 OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit challenging an alleged use

of     excessive     force     against       him    by   the   defendant

correctional officer and inadequate medical treatment

for    injuries      sustained     during     the     incident.       This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case    be   dismissed      without       prejudice.     There    are     no

objections to the recommendation.                  After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
Case 2:20-cv-00294-MHT-SRW Document 13 Filed 08/21/20 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 21st day of August, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
